Citation Nr: 1619211	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-20 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a dental disorder for compensation purposes.

2.  Entitlement to service connection for a dental disorder for dental treatment purposes.

3.  Entitlement to service connection for a digestive disorder, including gastroesophageal reflux disease (GERD), to include as secondary to a dental disorder.

4.  Entitlement to an evaluation in excess of 10 percent for hemorrhoids.



REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Initially, the Board notes that the Veteran expressed disagreement with the denial of service connection for dental problems for compensation purposes and the denial of service connection for a digestive disorder (considered by the RO on a direct basis and as secondary to dental problems) in the August 2011 rating decision.  See August 2011 notice of disagreement.  In the February 2012 statement of the case (SOC), the RO readjudicated the dental claim (recharacterized as service connection for dental problems resulting in digestive disturbances) and determined that there was no basis to consider secondary service connection for digestive disturbances (originally adjudicated as a digestive disorder) because there was no service-connected dental disorder.  The Veteran perfected an appeal as to that issue.  See August 2012 substantive appeal.

In a November 2012 supplemental SOC (SSOC), the RO readjudicated the issue of service connection for dental problems resulting in digestive disturbances and also readjudicated the issue of service connection for digestive disturbances; the claims were addressed as one issue at that time.  In so doing, the RO considered the digestive disorder claim on a direct and secondary basis.  The Veteran submitted a substantive appeal as to the issue of digestive disturbances the following month.  See December 2012 substantive appeal (including RO note reading "already on appeal").  On review, the Board finds that the Veteran expressed disagreement with both issues as originally denied in the August 2011 rating decision.  The RO did not clearly readjudicate the digestive disorder claim until the November 2012 SSOC, and the Veteran timely perfected an appeal following that decision.  Therefore, both issues are properly before the Board at this time.

The Board further notes that a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Indeed, the Veteran's dental claim has been primarily based on his request for treatment of his dental problems.  See, e.g., January 2011 written statement; August 2011 notice of disagreement.  In this case, however, the claim for VA outpatient dental treatment has not been considered by the Agency of Original Jurisdiction (AOJ).  Therefore, it is being remanded.  As the Veteran perfected an appeal as to the issue of service connection for a dental disorder for compensation purposes, the Board will address the claim in the decision below.  Based on the foregoing, the issues in appellate status are as stated above and have been recharacterized to more accurately reflect the nature of the Veteran's claims.

The Veteran initially requested a hearing before the Board at the RO in his December 2012 substantive appeal; however, he later clarified that he no longer wanted a hearing in a February 2016 written statement.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of additional VA treatment records, some of which were already considered by the AOJ.  In addition, the Veteran submitted additional medical evidence from his non-VA dentist in December 2012, including additional treatment receipts and an April 2012 written statement referencing the November 2010 treatment plan previously submitted to VA.  The other evidence associated with the claims file following the November 2012 SSOC is either duplicative or not relevant to the dental disorder compensation claim decided herein, with the exception of a February 2016 written statement from the Veteran with a picture of him showing his missing two upper front teeth.  On review, these records show current dental problems and contentions regarding needed treatment that remain the same as those established in other records reviewed by the AOJ in connection with the claim decided herein.  Thus, this additional evidence does not materially alter the outcome of the case as to the issue of service connection for a dental disorder for compensation purposes.  As such, the Board finds that remand for initial AOJ review of this evidence in relation to this claim is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The record shows that the Veteran has raised the issue of entitlement to service connection for fecal leakage/involuntary bowel movements, which he has contended is secondary to his service-connected hemorrhoid disability; however, it is unclear if the RO has taken initial action on this request.  See, e.g., January 2013 written statement (also substantive appeal form for hemorrhoids) and February 2016 written statement and attachment.  The most recent VA examinations show that this symptomatology is related to anal/perianal fistula and impairment of rectal sphincter control.  See August 2013 and March 2015 VA examination reports.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for service connection for a dental disorder for dental treatment purposes, service connection for a digestive disorder, and a higher evaluation for the service-connected hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

Under the laws administered by VA, the Veteran does not have a current dental disorder for which VA disability compensation is payable.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with notification letters in January 2011 and June 2011, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letters, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  This development is necessary if the evidence of record: (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of a disability; (2) establishes that the claimant suffered an event, injury, or disease in service, or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability; but (4) does not contain sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  Here, the Veteran was not provided an examination for his dental disorder claim; however, as explained in the decision below, there is no legal basis for entitlement to service connection for the dental conditions described by the Veteran.  As such, a VA examination is not warranted.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran has asserted that his two upper front teeth (i.e., teeth 8 and 9) were pulled in service and that he was fitted with a partial denture, which he has had to replace multiple times after service.  See, e.g., January 2011 written statement (indicating that he is unable to chew his food properly and that his gum is painful because he needs his denture replaced); August 2011 notice of disagreement; February 2016 written statement with photograph.

Service connection may generally be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Dental disorders are an exception to this general rule and are treated differently than other medical disorders in the VA benefits system.  The regulations governing dental claims make a fundamental distinction between replaceable missing teeth and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. §§ 3.381; 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities but will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(a) (2011) (as amended at 38 C.F.R. § 3.381(b) with no substantive changes for the purposes of this claim).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a dental disorder for compensation purposes.

In this case, the evidence does not show any in-service dental trauma or disease such as osteomyelitis resulting in disability.  The Veteran's service treatment records show that he had missing teeth, dental caries, and calculus at the time of the June 1964 initial dental examination.  In April 1965 and May 1965, he was treated with fillings for teeth 3, 13, 14, 15, 17, 18, 20, 21, 28, and 29.  In May 1965, teeth 8 and 9 were extracted, and he was fitted with a partial denture.  These records also show that other teeth needed to be removed; however, the records documenting the completed in-service treatment show that only teeth 8 and 9 were actually removed.

The Veteran's current private treatment records show that he has various dental problems, including early periodontitis, missing teeth, and teeth in need of restoration or extraction.  He is also in need of a lower removable partial denture and a replacement for his upper partial denture.  See November 2010 private treatment records and April 2012 written statement from Dr. L.S.  An April 2011 VA dentistry note following an x-ray of the mouth at that time shows that the Veteran had lingual tori, which was noted to be a normal condition.

The Veteran is competent to report that his two front teeth were extracted in service, and the Board acknowledges his report that the removal of these teeth was a traumatizing experience.  See February 2016 written statement.  Nevertheless, the record does not show that the teeth were lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis.  VA's General Counsel has held that dental treatment, even extractions during service, does not constitute dental trauma.  See VAOPGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010) (holding that "service trauma" means an injury or wound produced by an external force during the service member's performance of military duties and that the intended result of medical treatment is excluded absent military negligence or malpractice).

Based on the foregoing, the Veteran has failed to present competent evidence of a compensable dental condition.  Therefore, the claim must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes, however, that this decision is limited to whether compensation benefits are warranted for the Veteran's claimed dental condition.  The AOJ has not yet addressed his claim of service connection for dental treatment purposes, and the matter is therefore being remanded.


ORDER

Entitlement to service connection for a dental disorder for compensation purposes is denied.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant VA treatment records, as detailed in the directives below.  While the case is on remand, the Veteran will have another opportunity to submit or request that VA attempt to obtain any additional non-VA treatment records.  

Regarding the claim for service connection for a dental disorder for dental treatment purposes, this issue has not been adjudicated by the AOJ or referred to the appropriate VA Medical Center (VAMC) for a formal determination.  See April 2011 VA dentistry note (showing Veteran was told that he was not eligible for comprehensive dental care until he had a letter of eligibility).  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a).  Thus, a remand is necessary to ensure that this action is completed.

Regarding the digestive disorder claim, the Veteran has contended that his current digestive problems are related to his inability to chew his food because of his missing teeth and needed dentures.  See January 2011 written statement.  He has also contended that certain in-service symptoms were early manifestations of his currently diagnosed GERD.  See, e.g., June 2012 written statement and attachments.  His service treatment records show that he was treated for stomach pain in March 1966.  He also reported a history of stomach, liver, or intestinal trouble on the May 1967 report of medical history at separation; it was noted that he had had gastroenteritis.  The August 2013 VA examiner also diagnosed him with chronic GERD, but she did not provide an etiology opinion at that time or in the September 2013 clarifying opinion.  Given the Veteran's documented in-service complaints, his ongoing complaints, and the findings in the VA treatment records and VA examination report, a VA medical opinion is needed for further clarification.

Finally, the Board notes that additional evidence has been received that was not previously considered by the RO for the digestive disorder and hemorrhoid claims.  Specifically, the Veteran submitted documentation for his disabled parking placard and license plate, as well as VA and private treatment records dated from 2013 to 2015.  The RO obtained additional VA treatment records, and the Veteran was afforded VA examinations in August 2013 and March 2015.  However, an SSOC has not been issued for these issues since the November 2012 SOC (hemorrhoids) and SSOC (digestive disorder).  In addition, the Veteran has not submitted a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO for review and preparation of an SSOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the Veteran's claim for service connection for a dental disorder for dental treatment purposes to the appropriate VAMC to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests a determination from VBA, the claim should be adjudicated.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his digestive disorder and hemorrhoids.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records, including any additional records dated from September 2013 to November 2014.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the August 2013 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current digestive disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the August 2013 VA examination report.

The Veteran has contended that his current digestive problems are related to his inability to chew his food because of his missing teeth and needed dentures.  See January 2011 written statement.  He has also contended that certain in-service symptoms were early manifestations of his currently diagnosed GERD.  See, e.g., June 2012 written statement and attachments.  His service treatment records show that he was treated for stomach pain in March 1966.  He also reported a history of stomach, liver, or intestinal trouble on the May 1967 report of medical history at separation; it was noted that he had had gastroenteritis.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current digestive disorders, including GERD.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence, including all evidence received since the November 2012 statement of the case (hemorrhoids) and the November 2012 supplemental statement of the case (digestive disorder) issued on the same day.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


